Citation Nr: 0729758	
Decision Date: 09/21/07    Archive Date: 10/01/07

DOCKET NO.  04-34 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable rating for a right upper 
chest scar.

2.  Entitlement to a compensable rating for a cheek scar.

3.  Entitlement to a compensable rating for a ganglion cyst 
of the right wrist.

4.  Entitlement to a compensable rating for tenosynovitis of 
the left wrist.

5.  Entitlement to a compensable rating for chronic 
metatarsalgia of the left foot.

6.  Entitlement to a compensable rating for chronic 
metatarsalgia of the right foot.


REPRESENTATION

Veteran represented by:	The American Legion

ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1994 to 
April 1998.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a May 2002 rating decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran has appealed six issues which have each received 
a noncompensable rating.  The veteran's only VA examination 
for these disabilities occurred in May 2002, more than five 
years ago.  The veteran asserted in his notice of 
disagreement that his orthopedic disabilities have either 
worsened since his last examination or are more severe than 
they are currently rated.  Given the significant passage of 
time since the last examination, a new examination is needed 
to accurately rate the veteran's service-connected 
disabilities.  The veteran has also appealed the ratings 
assigned for a chest scar and a cheek scar; however, no 
examination has been provided addressing his scars.  This 
should be done.

Additionally, the veteran has submitted two pages of VA 
treatment records from 2001 and 2002.  As such, it is clear 
that the veteran has received some VA treatment for his 
service connected disabilities, but it is not clear whether 
there are any additional treatment records.  During the 
course of his appeal, the veteran has moved several times so 
treatment may have been received from multiple VA facilities.  
Further, the veteran indicated in his claim that he had been 
treated at Eglin Air Force Base from 1999 until at least 
2001.  Thus, development is necessary to obtain any 
outstanding medical records.

Accordingly, the case is REMANDED for the following action:

1.  Notify the veteran of information and 
evidence necessary to substantiate his 
claim, what evidence, if any, he is to 
submit, and what evidence VA will obtain 
with respect to his claim.  Further, ask 
him to submit any evidence in his 
possession which pertains to the specific 
issues in his claim; and inform him as to 
how disability ratings and effective 
dates are formulated.

2.  Noting the veteran lived in Western 
New York and Florida during the course of 
the appeal, and with any assistance 
needed from the veteran, attempt to 
obtain copies of treatment records 
relating to the claimed disabilities, 
including those from VA medical 
facilities, dated since 2000.  

3.  Schedule the veteran for a VA 
examination to evaluate the severity of 
his bilateral foot and wrist 
disabilities.  The examiner should be 
provided with the veteran's claims file 
and should fully review it.  The examiner 
should specifically provide the range of 
motion of each wrist in dorsiflexion and 
plantar flexion, and should identify 
whether any functional loss is seen in 
the wrists or feet due to pain, weakness, 
fatigability, incoordination, or 
repetitive motion.  



4.  Schedule the veteran for a VA 
examination of the scars on his face and 
chest.  The examiner should include:
*	measurements of the length and 
width of each scar at its longest 
and widest part;
*	an indication as to whether there 
is any visible or palpable tissue 
loss associated with the veteran's 
cheek scar;
*	an indication as to whether there 
is any gross distortion or 
asymmetry of the veteran's cheeks;
*	an indication as to whether the 
surface contour of the cheek scar 
is elevated or depressed on 
palpation;
*	an indication as to whether the 
cheek scar is adherent to 
underlying tissue;
*	an indication as to whether the 
chest scar is deep or causes 
limitation of motion;
*	an indication as to whether the 
chest scar is superficial and 
either unstable or painful on 
examination; and
*	an indication as to whether either 
the cheek scar or the chest scar 
limits the function of any body 
part.

5.  After the development of the claim 
has been completed, the RO should again 
review the record; and then should 
readjudicate the issues on appeal.  If 
any benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case, and 
an appropriate period of time should be 
allowed for response.
 
The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).

_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



